PER CURIAM.
We consolidate for purpose of review and disposition interlocutory appeal Case No. 73-456 with the plenary appeal Case No. 73-457. The contention raised by the appeal is whether the trial court abused its *68discretion in denying- a motion to vacate and set aside entry of default judgment, and subsequently the entry of a final judgment.
Upon a review of the record on appeal and after consideration of the briefs of the parties, we are of the opinion there was an abuse of discretion by the trial court in declining to vacate the final judgment and set aside the default judgment so as to permit determination of the controversy on the merits.
Accordingly, the final judgment entered in Case No. 73-457 is reversed, and the default judgment entered in Case No. 73-456 is vacated and set aside and the cause remanded for further proceedings consistent with the views herein expressed.
Reversed and remanded, with directions.
OWEN, C. J., CROSS, J., and LEE, J. CAIL, Associate Judge, concur.